Title: To Thomas Jefferson from George Jefferson, 18 October 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Lunenburg 18th. Octr. 1803
          
          It was not my intention ever more, to have taken the liberty of recommending any one to you for an office; but on the present occasion, I cannot forbear.
          My old neighbour, and school-mate, and friend, Mr. Waller Taylor, who will hand you this—having determined to remove to New Orleans, wishes to get some office under Government.—I do not precisely know what office he would prefer, or what he would decline accepting. I can only say, that from my knowledge of him from his child-hood, I have the most unbounded confidence in his integrity—and that I feel equally confident he will fill any Office for which you may think him competent, with honor to himself, and advantage to his Country. Perhaps it may be some aid to you, in deciding for what he is best fitted, to be informed, that in his more early Youth, he occasionally assisted in the Office of his Father, who is Clerk of this County—he has since for several years been a practitioner of the law, but which he lately declined, on determining to remove to the western country.
          I shall feel much gratified, if I shall in the smallest degree, contribute to the promotion of so worthy a character, as I conceive Mr. Taylor to be; and particularly, as there are but too few of my old neighbours, whom, with the same pleasure and confidence, I can recommend. 
          I am Dear Sir Your Very humble servt.
          
            
              Geo. Jefferson
            
          
        